Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 16/444294 filed 08/31/2021.     
Claims 1-17 have been examined and fully considered.
Election/Restrictions
Applicant’s election without traverse of Claims 1-17 in the reply filed on 08/31/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to Claims 1 & 9, the “configured to” language is unclear. Specifically, it is unclear if this is intended to be programming of a specific computer or processor device part, of which, none is claimed in the independent claims, or if the 
With respect to Claims 7-8 & 15-17, they claims, “ a microprocessor is further programmed). They are all also dependent on Claim 9. No microprocessor is mentioned in Claim 9 or anywhere else in the claims. Therefore the “further programmed” language is confusing. Correction is required in the claim language.
With respect to Claims 2-6, & 10-14 the examiner would like to point out that the instant invention is drawn towards a device. These claims describe function and not device structure. Therefore, it is unclear if they further limit the parent claims—they seem not to since they only describe function, and not structure. Does applicant intend to claim this as structure by claiming programming of a computerized structure?

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



1. Claims 1-17 are rejected under 35 U.S.C. 103(a) as being obvious over ELDER in US 20140353176 in view of WALKER in EP 0585301(as cited on IDS dated 11/04/2019).

WALKER et al. however remedy this. WALKER et al. teach of an apparatus for detecting and analyzing particles(Page 1). WALKER et al. further teach of a peak 
With respect to Claims 2 & 10, ELDER et al. teach of reading the current over thtest strip including measuring a response to current excitation voltage (Claim 1).
With respect to Claims 3 & 11, ELDER et al. teach of TIA’s generating the response waveform to the current (figure 3, paragraph 0028, 0031, 0041-0043).
With respect to Claims 4 & 12, ELDER et al. teach of response waveforms from the TIAs (the resulting signal from the TIA’s, figure 3, paragraphs 0028, 0031, 0041-0043, claim 1). WALKER et al. teach that the peak detector circuit captures the peak detection time based on the peak current magnitude from the peak detector circuit(peak detector 9, capture the time through clock 12, based on the current peak magnitude, figure 10, page 3, lines 35-41, page 3, line 58, page 5, lines 54-58, pages 6-7 & peak comparator 19, page 5, lines 19-21 ).
With respect to Claims 5 & 13, ELDER et al. teach of applying an excitation/voltage signal to the blood sample, and the excitation signal is analyzed to determine glucose concentration (paragraphs 0002, 0022, 0027).
 With respect to Claims 6 & 14, ELDER et al. teach of transimpedance amplifiers(TIA’s) which are configured to read test strips and generate 
With respect to Claims 7 & 15, ELDER et al. teach that the trip port connector 106 is configured to operatively interface with an analytical test strip TS, such as an electrochemical-based analytical test strip configured for the determination of glucose in a whole blood sample. Therefore, the analytical test strip is configured for operative insertion into strip port connector 106 and to operatively interface with phase-shift-measurement block 114 via, for example, suitable electrical contacts(paragraph 0023).
With respect to Claims 8 & 16, ELDER et al. teach of a microprocessor being programmed to display glucose concentration(microcontroller 112)(Figures 1, 2, paragraphs 0021-0023, 0026, 0028).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797